internal_revenue_service department of the treasury washington dc igus gf ‘ a person to contact telephone number refer reply to c ebeo - plr-107769-98 ate jan index number attn key worker firm x dear this is in response to a request for a ruling submitted by the above-named worker concerning his federal employment_tax status with respect to services he performs preparing and selling court transcripts the federal employment_taxes are those imposed by the federal_insurance_contributions_act fica and the collection of income_tax at source on wages in cases that involve a possible employer-employee relationship it is our practice to solicit information from ail of the parties involved accordingly this ruling is based on the information we received from both x and the worker according to the information submitted the firm is a district_court the worker is engaged to attend and record court proceedings and prepare transcripts for the government and private sector as compensation_for attending and recording court proceedings the worker receives an annual salary and is treated as an employee the firm reports this income on form_w-2 in addition as compensation_for preparing transcripts the worker receives income from fees charged to the parties ordering the transcripts pursuant to a fee schedule established by the judicial conference the firm reports this income on form_1099 this ruling is concerned only with the federal employment_tax status of the worker with respect to the services he performs in selling transcripts the worker's services are performed pursuant to a court reporter's manual and a guide to judiciary policies and procedures x states that in order to ensure that litigants and parties are not overcharged for transcripts and because an official court reporter is the only one authorized to report court proceedings the judicial conference pursuant to statutory authority has prescribed the transcript format and fee requirements court reporters may not deviate from these requirements when preparing official transcripts court reporters can however request a deposit on transcripts from private parties but cannot similarly request deposits on transcripts from the firm the worker is required to submit regular reports to the clerk of the court concerning attendance transcripts furnished and fees charged as well as receipts and earnings the worker performs his services at the firm’s location although x states that he may perform them elsewhere he is provided with office furniture and a telephone the worker has a financial investment with respect to his transcription equipment any expenses_incurred by the worker such as transcription costs and postage are paid_by the worker a certified shorthand reporter license is necessary to perform the services and the license fee is paid_by the worker it is understood that the worker performs his services personally the worker states that when necessary he may engage helpers to assist him x and the worker disagree about whether the firm's approval is necessary when helpers are hired the worker pays the helpers from the transcription fees and reports their earnings to the service sec_3121 of the internal_revenue_code defines employee as any individual who under the usual common_law rules applicable in determining the employer- employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guides for determining the existence of that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to the fica the futa and federal_income_tax withholding respectively sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how it shall be done in this pece1 604s connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so general if an individual is subject_to the control or direction of another merely as to the result to be accomplished and not as to the means and methods for accomplishing the result he or she is an independent_contractor in sec_31 d -1 a of the regulations provides that if the relationship of employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if such relationship exists it is of no consequence that the employee is designated as partner coadventurer agent independent_contractor or the like revrul_58_360 1958_2_cb_423 examines the status of individuals engaged as federal court reporters the ruling provides that in addition to the statutory wage received for performance of their basic duties the court reporters receive income from fees charged for furnishing official transcripts of recorded proceedings to those persons ordering them the maximum page fees charged for such transcripts are prescribed by the judicial conference however in certain instances such as in cases of an unduly long trial or those requiring daily copy or voluminous transcription the reporter retains bargaining power in that fees charged are the result of an agreement albeit subject_to the court approvai between the reporter and the person ordering the transcript transcripts ordered by any person other than the judge are generally billed to that person the ruling concludes that fees received by federal court reporters from the preparation and sale of official transcripts represent income from a trade_or_business such activity being aside from their basic duties for which they receive a statutory wage such additional income is includible in computing net_earnings_from_self-employment for purposes of the tax on self-employment we have carefully considered the information submitted in this case in applying the principles enunciated in the code regulations and revrul_58_360 we conclude that the fees received by the worker from the sale of transcripts represents income from a trade_or_business and that such income is includible in computing net_earnings_from_self-employment accordingly the worker is not the firm's employee with respect to the services he performs in selling transcripts this letter does not constitute a notice_of_determination concerning worker classification under sec_7436 of the code this ruling is applicable to any other individuals engaged by the firm under similar circumstances this ruling is directed only to the taxpayer to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent sincerely f harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
